Citation Nr: 1643532	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip strain.

2.  Entitlement to service connection for a right hip strain.

3.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Whether the reduction of the evaluation for a left knee disability, from 30 percent to 10 percent for the period from February 1, 2012 to April 6, 2012 was proper.
 
6.  Entitlement to a rating in excess of 10 percent for a left knee disability

7.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

8.  Entitlement to a rating in excess of 20 percent for a service-connected lumbar spine disability.

9.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Chris Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to May 1992.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of November 2011, September 2012, December 2013 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the November 2011 rating decision, the RO reduced the Veteran's disability rating for his service-connected left knee disability from a 30 percent rating to a 10 percent rating, effective February 1, 2012.

In the September 2012 rating decision, the RO granted service connection for a lumbar spine disability at an initial 10 percent disability rating, effective December 19, 2011; granted service connection for a right knee disability at an initial 10 percent disability rating, effective June 7, 2010; and granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's left knee, effective April 6, 2012.  The RO also assigned a 10 percent disability evaluation, effective June 1, 2012 for the left knee disability.

In the December 2013 rating decision, the RO continued the 10 percent disability ratings for the Veteran's service-connected right knee, left knee and lumbar spine disabilities, denied service connection for major depressive disorder and denied entitlement to a TDIU.

In the December 2014 rating decision, the RO continued a 10 percent disability rating for the Veteran's right knee disability, granted an increased 20 percent evaluation for the Veteran's service-connected lumbar disability, effective April 30, 2014; denied service connection for erectile dysfunction and confirmed and continued the denials of service connection for a right hip strain and for major depressive disorder.

As noted above, in the December 2014 rating decision, the RO, in part, denied the claim for service connection for major depressive disorder on the basis that no new and material evidence had been received to reopen the claim.

The Board notes however, that in April 2014, the Veteran filed a timely notice of disagreement with both the December 2013 rating decision which, in part, denied service connection for major depressive disorder.  Despite the timely notice of disagreement, a statement of the case was not issued regarding this issue.  As the Veteran submitted a timely appeal of the December 2013 rating decision, this obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder to include major depressive disorder.  

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The issues of entitlement to service connection for a right hip strain; an acquired psychiatric disorder to include major depressive disorder and erectile dysfunction; whether the reduction of the evaluation for a left knee disability, from 30 percent to 10 percent was proper; entitlement to a rating in excess of 10 percent for a left knee disability, entitlement to a rating in excess of 10 percent for a right knee disability,  entitlement to a rating in excess of 20 percent for a lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2011 rating decision, the RO denied service connection for a right hip disability. 

2.  Evidence received since the February 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the February 2011 denial, and the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for a right hip disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Claim to Reopen

The Veteran filed a claim for service connection for a right hip disability which was denied in a February 2011 rating decision on the basis that the Veteran's right hip disability was not related to either his service or his service-connected left knee disability.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the February 2011 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for right hip disability in May 2014. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 2011 rating decision which denied service connection for a right hip disability on the basis that the Veteran's right hip disability was not related to his service or a service-connected disability. 

Evidence received since the February 2011 rating decision includes the Veteran's April 2016 Board testimony where he testified that his current right hip disability was a result of his overcompensation from his service-connected knee disabilities. 
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a right hip disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the February 2011 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current right hip disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the February 2011 rating decision would be evidence linking a current right hip disability to service or a service-connected disability. 

The prior denial of service connection in the February 2011 rating decision was based on a finding that a right hip strain disability was not incurred or aggravated by his service or a service-connected disability.  The subsequent testimony suggests that the Veteran experienced right hip pain as a result of his service-connected bilateral knee disabilities.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right hip strain disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a November 2011 rating decision, the RO reduced the Veteran's disability rating for his service-connected left knee disability from a 30 percent rating to a 10 percent rating, effective February 1, 2012.

In a December 2011 correspondence, the Veteran indicated that he disagreed with this reduction of his left knee disability as he claimed that his service-connected left knee disability had gotten worse not better. 

While the Veteran expressed disagreement with the November 2011 reduction for his left knee disability, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of whether a rating reduction from 30 percent to 10 percent for a left knee disability, for the period from February 1, 2012 to April 6, 2012 was proper remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's service connection claims, the Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the Veteran's claimed right hip disability, it is noted that the Veteran underwent a VA examination in November 2010.  The examiner indicated that the Veteran had a right hip strain.  He noted that gait deviation "certainly can cause joint pain in the contralateral limb" however, to what extent it did to the Veteran was unknown.  Therefore, to what extent this was to the Veteran was unknown.  The examiner concluded that he could not resolve the issue of whether the Veteran's current right hip strain was related to his service-connected left knee disability without resorting to mere speculation.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the November 2010 VA examination determined that he was unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of the Veteran's right hip disability.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder to include major depressive disorder, the Veteran underwent a VA examination in November 2013.  The examiner opined that the Veteran's diagnosed major depressive disorder was less likely than not related to the Veteran's service as the specific etiology of his depression was not known and was likely multifactorial.

However, while the VA examiner found that the Veteran's major depressive disorder was not related to service, he did not address whether the Veteran's acquired psychiatric disability was caused or aggravated by a service-connected disability.  

Notably, in a September 2016 correspondence, a private psychologist indicated that the Veteran had a diagnosis of recurrent major depressive disorder which was caused directly by his service-connected lumbar spine and bilateral knee disabilities.  The psychologist noted that these service-connected injuries caused the Veteran chronic pain, headaches, insomnia, isolation and decreased mobility which were all symptoms which resulted in depression

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran's acquired psychiatric disorder disability is related to his active duty service to include as being caused or aggravated by his service-connected disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the erectile dysfunction claim, the Board notes that the Veteran testified that his current erectile dysfunction disability is a result of medications he takes for his depression, lumbar spine and other disabilities.

As a result, the Board finds that the Veteran's claim for service connection for an erectile dysfunction disability is inextricably intertwined with his claims for acquired psychiatric disorder disability and a lumbar spine disability being remanded herein.  The Board will accordingly again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Similarly, regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's service connection and increased rating claims may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Regarding the increased rating claims for his service-connected bilateral knee disabilities, the Board notes that the Veteran's last examination for his left knee disability took place in August 2011 and the last examination for his right knee disability took place in December 2014.

In this instance, the Board finds both the August 2011 and December 2014 VA examination reports inadequate, as they do not indicate that range of motion testing of the service-connected right and left knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016); 38 C.F.R. § 4.59  (2015).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right and left knee disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

With regards to the Veteran's claim for an increased rating for his lumbar spine disability, the Board notes that the Veteran's last examination for his lumbar spine disability took place in December 2014.  The VA examiner specifically noted that the Veteran did not have radicular pain or any signs or symptoms of radiculopathy.  The examiner also noted that forward flexion of the thoracolumbar spine was from 0 to 60 degrees.  

However, a June 2015 treatment report from the Veteran's private chiropractor noted that the Veteran had forward flexion of the spine that was 30 degrees or less.  In addition, the private chiropractor indicated that the Veteran had moderately severe radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity as a result of his service-connected lumbar spine disability.

As the June 2015 private treatment report demonstrates that the Veteran's service-connected lumbar spine disability might have experienced some worsening since the most recent VA examination in December 2014, the Board finds that a new VA examination is necessary to access the current severity of the Veteran's service-connected lumbar spine disability.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green; supra.

Additionally, medical inquiry should also be conducted to determine whether the Veteran has any lower extremity radiculopathy and whether this is secondary to his service-connected lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of whether a rating reduction from 30 percent to 10 percent for a left knee disability, for the period from February 1, 2012 to April 6, 2012 was proper, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed right hip disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current right hip disability that is caused or aggravated by his service-connected bilateral knee disabilities.

If the examiner finds that the Veteran has a right hip disability that has been permanently aggravated/worsened by his service-connected bilateral knee disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder is caused or aggravated by his service-connected disabilities.

If the examiner finds that the Veteran's acquired psychiatric disorder disability has been permanently aggravated/worsened by his service-connected disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5. The Veteran should be afforded a VA orthopedic examination with appropriate examiner to determine the symptoms and severity of his service-connected right and left knee disabilities. 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right and left knee disabilities.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

All opinions must be supported by a detailed rationale in a typewritten report.

6.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability, including assessing the severity of the claimed associated radiculopathy of the lower extremities.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

In addition, the physician should address the functional impairment caused solely by the Veteran's lumbar spine disability during periods of flare-ups.  The examiner is asked to equate such functional losses to additional degrees of limited motion (beyond that shown clinically).   If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss, then the examiner must state so and explain why an opinion cannot be provided.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected lumbar spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  The examiner must specifically indicate if the Veteran has radiculopathy or neurologic impairment of the left or right lower extremities and whether this is related to the Veteran's lumbar spine disability.  If there is no secondary radiculopathy or other neurologic impairment, the examiner must so state.  Any functional impairment of the extremities due to the Veteran's service-connected lumbar spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

Further, the examiner should comment as to the impact of the Veteran's lumbar spine disability on his employment.

All opinions must be supported by a detailed rationale in a typewritten report.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


